UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7864



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RAPHAEL MENDEZ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-91-350-5-HC)


Submitted:   June 25, 2003                 Decided:   July 14, 2003


Before NIEMEYER and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Jane E. Pearce, Research and
Writing Attorney, Raleigh, North Carolina, for Appellant. Frank D.
Whitney, United States Attorney, Anne M. Hayes, Assistant United
States Attorney, Michelle T. Fuseyamore, Special Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Raphael Mendez appeals the district court order denying his

motion   to    dismiss    for    lack   of    jurisdiction   and   revoking      his

conditional     release    and    remanding     him   to   the   custody    of   the

Attorney General.        We have reviewed the record and find no error.

Accordingly, we affirm.         We also deny the motion for an appeal bond

and a change of venue.          We dispense with oral argument because the

facts    and   legal    contentions     are    adequately    presented      in   the

materials      before    the    Court   and    argument    would   not     aid   the

decisional process.




                                                                           AFFIRMED




                                         2